Dear Representative Farve:
You have requested the opinion of this office regarding Act 1030
of the 1993 Regular Legislative Session, which enacts, effective August 15, 1993, R.S. 9:2948.  In accordance with R.S. 9:2948:
     ". . . the buyer under a bond for deed contract shall be deemed, for purposes of the homestead exemption only, to own any immovable property he has purchased and is occupying under a bond for deed . . .".
With regard to Act 1030, you have asked that this office provide you with information regarding the recourse available to a purchaser under a bond for deed, in the event that the homestead exemption is denied such a purchaser.
Please be advised that this office has recently addressed the issue of the constitutionality of Act 1030, and that we have determined that Act to be subject to constitutional challenge. However, it is also the opinion of this office that unless and until the unconstitutionality of Act 1030 is established by the judiciary, homestead exemptions should be granted to purchasers under bond for deed contracts.  For your information and convenience, I am enclosing a copy of Attorney General's Opinion Number 93-504.
In response to your question, I would direct you to R.S.47:1931, et seq. These statutes provide a method whereby an aggrieved taxpayer can appeal the decision of an assessor to the Louisiana Tax Commission.
For your convenience, I have enclosed a copy of those provisions herewith, but in summary the procedure is as follows:
In accordance with R.S. 47:1992, assessors must make the assessment lists they prepare available for taxpayer review for particular time periods.  If a taxpayer reviews the assessment list and has a complaint, the taxpayer can file a written complaint with the Parish's Board of Review, in accordance with the procedure, time limitations and other requirements set forth in R.S 47:1992.
R.S 47:1989 provides the procedure by which the Louisiana Tax Commission will conduct a hearing for purposes of hearing the appeals of taxpayers or assessors from decisions rendered by the Board of Review.  If a taxpayer does not agree with the decision of the Louisiana Tax Commission, he may then file a lawsuit in the appropriate judicial jurisdiction, in accordance with R.S.47:1998.
We have had also taken the opportunity to discuss your question with the personnel of the Louisiana Tax Commission. We were advised that if a taxpayer does not inspect the assessment lists and then receives a tax bill that he disagrees with, he must pay the tax "under protest", but could then pursue the procedures outlined above.
Trusting this adequately responds to your request, I am,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav/0327n Enclosures
cc:  C.W. Burns (with enclosures)